(page Ist)
Territory of Michigan Circuit Court of S1 Clair County. — Ss—
“Territory of Michigan 1 “County of S* Clair J
Town of S6 Clair 10th May 1828—Copy of Recognisance— on the Case of the United States vs. James Cartright / & others
Ss.’
Be it Remembered that on the twenty second day of Febry A.D. 1826 Personally came before me one of the Justices of the peace within and for said County James *520Cartright senr James Cartright Jr Jacob Guy, and Archibald McDonald, and severally acknowledged to owe unto the United States three hundred dollars to be levied on their Goods & Chattels lands and Tenements, to the use of the United States, if default be made in the Condition following, to wit; The Condition of this Recognisance is such, that if the above bounden James Cartright Snr shall personally appear at the next County Court to be holden in and for the County aforesaid, then and there to answer what at that time shall be objected against him, and abide the Judgment of the Court, and not depart without leave then this Recog-nisance shall be void and of none effect, Otherwise to remain in full force and virtue in law.— Taken and acknowledged before me at Cottrelville the 22nd of Febry 1826”— day
“Filed June 5th 1826” signed. “John K. Smith.”
“John Thorn Clerk—” Justice of the peace
(page 2nd)
Sfc Clair County Court
Jany Term A.D. 1827
Jany 29th 1827-
‘James Cartright senr being Called on his Recognisence and not appearing to answer to his name: It was Motioned by B. F. H. Witherell esqr Pros. Atty, That the Recognisance be estreated:— Whereupon it was. Ordered; That the same be held under advisement.—”
Jany 30th In the matter of James Cartright senr “Ordered. “By The Court That the Recognisance be estreated and forfeited.--
Circuit Court of S* Clair County 1
October Term A.D. 1827— J
October 17th A.D. 1827—■
“In the Case of James Cartright sr & others Continued on Motion of G. A. O’Keeffe Atty for defendents,—”
(April Term A.D. 1828— 1
S* Clair County Circuit Court— J
April 25th 1828—
“In the case of the United States vs. James Cartright sr & others, On Motion of Fraser Atty for defendents, to quash the Scirefacias, in this case and the Sheriffs return thereon, because it is informal and irregular, and not duly served, That said Writ appears to be in a plea of the Case and for sundry other Reasons.— And further that said writ was issued by a person not duly authorised to issue the same”— “Case reserved by the Court for the opinion of the Supreme Court.”—
(page—3rd)
“Territory of Michigan Supreme Court
“of St. Clair County.
‘The United States of America
To the Sheriff of S‘ Clair County Greeting:”
Ss
(L.S.)
“You are hereby commanded to summon James Cartright sr James Cartright Jr Jacob Guy & Archibald McDonald, if to be found within the Jurisdiction of the Circuit Court of the County of St Clair aforesaid, to be and appear before our said Circuit Court next to be holden at the Town of St Clair on the third Tuesday in October (present) then and there to answer unto the United States, of a plea of an action on the case & to shew cause, if any they have, why Judgment should not then and there be entered against them agreable to the tenor and condition, of a certain Recognisance entered into before John K. Smith esquire a Justice of the peace, within and for the aforesaid County, on the 22nd day of February A.D. 1826. in the suit of the United States against James Cartright sr to the damage of the said United States, three hundred dollars— Hereof fail not and have then there this Writ”—
*521“Witness. The Hon1 James Witherell presiding Judge of the Supreme Court of the Territory of Michigan, and dated at the Town of S‘ Clair in the County & Territory aforesaid this ninth day of October in the year of our Lord one thousand eight hundred and twenty seven— and of the Independence of the United States the fifty-second—”
“Attest—” “Harman Chamberlain” Clerk of Sl Clair County Circuit Court
(page 4th)
29 1827 Copy Circuit Court “The United States” vs. James
Cartright Senr James Cartright J’ Jacob Guy & “Archibald McDonald” “This action is bro* to recover from the defendents the sum of three hundred dollars; it being the amount of a Recognisance dated 22nd day of February 1826— which became forfeited to the sd United States agreable to an order of the County Court of Sl Clair C° at Jany Term 1827 “H Chamberlain.” — Clerk —
“I have served this Writ on the within named James Cartright Jur and Archibald McDonald by reading the same in there hearing— James Cart-right Senr & Jacob Guy cannot be found in the County- Fees— Services— $1.50; Mileage, $1.37Hi [total] I2.87FÍ Octr 10th 1827— H. Cottrell Shrff Sl Clair C° “Filed 16th Octr A D. 1827” “H. Chamberlain” — “Clerk”—
[Page 5]
Territory of Michigan 1 County of S* Clair J
Ss.
[SEAL]
I hereby Certify that the four foregoing pages contain a true Copy of the Recog-nisance Also of the Scirefacias and the
Sheriffs return thereon-together with the proceedings of the County and Circuit Courts thereon.-
I further certify that no Indictment has been found agains James Cartright Senr by reason of any Complaint therein alledged—.
In Witness whereof I have hereunto set my hand and affixed thereto the seal of the County Court of the County of St. Clair at the Town of St Clair this 10th day of May A.D. 1828
James Fulton
Depty
— Clerk S‘ Clair C. C*